Citation Nr: 1328055	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard from June 1963 to May 1992 with periods of active duty for training and inactive duty training.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for bilateral hearing loss and awarded a noncompensable (0 percent) rating, effective October 20, 2008.  The Veteran was scheduled for a Board videoconference hearing in September 2010 but reportedly cancelled the hearing.  

The issues of entitlement to service connection for tinnitus and right ear abnormal tympanic membrane function have been raised by the record via a March 2009 VA examination report (tinnitus) and a July 2013 statement from the Veteran's representative (abnormal tympanic membrane function), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in October 2012 so that a VA examination could be provided to address the present severity of his hearing loss.  An examination was subsequently provided in December 2012 and the claim has been returned to the Board.

In February 2013 the Veteran indicated that he wanted a hearing at the Grand Island, NE VA hospital.  He also alluded to additional records that could be retrieved from Dr. Studley at the Audiology and Hearing Center in Grand Island, NE.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign the proper release form for treatment records from Dr. Studley at the Audiology and Hearing Center in Grand Island, NE (Phone number 308-382-4282).  If the Veteran complies make reasonable efforts to obtain the records and notify the Veteran of any unsuccessful attempts and any further steps VA will make concerning his claim.

2.  Notify the Veteran of his hearing options and schedule the Veteran for any Travel Board or video conference hearing that he requests.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 







							(Continued on the next page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



